In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Rockland County (Warren, J.), dated May 16, 1996, which, after a hearing, awarded custody of the parties’ minor child to the father.
Ordered that the order is affirmed, with costs.
Custody matters are within the discretion of the Family Court and its findings should be accorded great deference on appeal since it was in the best position to evaluate the testimony, character, and sincerity of the parties (see, Eschbach v Eschbach, 56 NY2d 167, 173-174; Matter of Canazon v Canazon, 215 AD2d 652; Klat v Klat, 176 AD2d 922, 923). Thus, its determination should not be disturbed unless it lacks a sound and substantial basis in the record (see, Matter of Canazon v Canazon, supra, at 652; Crum v Crum, 122 AD2d 771).
We find no basis to disturb the Family Court’s determination in this case, and it is in the best interest of the child to be placed with his father (see, Eschbach v Eschbach, supra, at 171).
*580The mother’s remaining contentions are without merit. O’Brien, J. P., Goldstein, McGinity and Luciano, JJ., concur.